



EXHIBIT 10.24




RECEIVABLES FINANCING AGREEMENT AMENDMENT No. 1


This Receivables Financing Agreement Amendment No. 1 (this “Amendment”), dated
as of March 27, 2017, but effective as of February 25, 2017, among DAVEY
RECEIVABLES LLC an Ohio limited liability company, as Borrower (together with
its successors and assigns, the “Borrower”); THE DAVEY TREE EXPERT COMPANY, an
Ohio corporation, in its individual capacity (“Davey Tree”) and as initial
Servicer (in such capacity, together with its successors and assigns in such
capacity, the “Servicer”); PNC BANK NATIONAL ASSOCIATION, as LC BANK (in such
capacity, together with its successors and assigns in such capacity, the “LC
Bank”); and PNC BANK NATIONAL ASSOCIATION (“PNC”), as Administrative Agent (in
such capacity together with its successors and assigns in such capacity, the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
are party to that certain Receivables Financing Agreement dated as of May 29,
2016 (the “Financing Agreement”)


WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
hereby agree to amend the Events of Default set forth in the Financing Agreement
pursuant to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, the Borrower, the Servicer, the LC Bank, and
the Administrative Agent hereto agree as follows:


Section 1.    DEFINITIONS. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Receivables Purchase Agreement.


Section 2.    AMENDMENTS.


(a)    Effective as of February 25, 2017, clause (f) of Section 10.01 of the
Financing Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:


(f)    (i) the average for three (3) consecutive Fiscal Months of: (A) the
Default Ratio shall exceed 5.00%, (B) the Delinquency Ratio shall exceed 12.50%
or (C) the Dilution Ratio shall exceed 5.00%, or (ii) the Days’ Sales
Outstanding shall exceed (x) 75 days for any of the first three Fiscal Months of
any calendar year or (y) 60 days for any other Fiscal Month;


Section 3.    REPRESENTATIONS OF THE BORROWER AND THE SERVICER. Each of the
Borrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement and any other Transaction Documents to
which it is a party are true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier





--------------------------------------------------------------------------------





date, in which case they are true and correct as of such earlier date).


Section 4.    CONDITIONS PRECEDENT. This Amendment shall become effective and be
deemed effective as of the date first written above upon the satisfaction of the
following conditions precedent:


(a)    the Administrative Agent shall have received a fully executed counterpart
of this Amendment;


(b)    each representation and warranty of the Borrower and the Servicer
contained herein or in any other Transaction Document (after giving effect to
this Amendment) shall be true and correct; and


(c)    no Unmatured Event of Default or Event of Default shall have occurred and
be continuing.


Section 5.    COUNTERPARTS. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.


Section 6.    SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 7.    GOVERNING LAW AND JURISDICITON. The provisions of the Financing
Agreement with respect to governing law, jurisdiction, and agent for service of
process are incorporated in this Amendment by reference as if such provisions
were set forth herein.


[Signatures appear on following page.]





































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.


DAVEY RECEIVABLES LLC
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
THE DAVEY TREE EXPERT COMPANY,
as the Servicer and an Originator
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
 
Title:
Treasurer
 






--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
 
Title:
Senior Vice President










